Exhibit 10.2

AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT to the EMPLOYMENT AGREEMENT dated April 11, 2002, by and between
Imperial Sugar Company, a Texas corporation (the “Company”) and Robert A.
Peiser, the President and Chief Executive Officer of the Company (“Executive”)
(the “Employment Agreement”) is made and entered into this 19th day of December,
2005, by and between the Company and Executive.

 

WITNESSETH:

 

WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and

 

WHEREAS, the Company and the Executive each desire to amend the terms and
conditions upon which Executive will perform services for the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the parties agree that,
effective as of the date set forth above, the Employment Agreement is hereby
amended in the following respects:

 

1. Section 6 of the Employment Agreement is amended by adding to the end thereof
the following new subsection (d):

 

(d) Change of Control Benefit. In addition to any other benefits payable under
this Agreement relating to Executive’s employment that may exist from time to
time, including, but not limited to the compensation payable under the foregoing
provisions of this Section 6, or any other compensation payable by the Company
to Executive, whether salary, bonus or otherwise, and not in lieu thereof, in
the event Executive experiences an Involuntary Termination of Employment during
the Protected Period, Executive shall, upon execution of General Release in the
Company’s customary form, be entitled to receive, within 30 days after the later
of the Executive’s Involuntary Termination of Employment and the effectuation of
the Change in Control, a lump sum payment (the “Change of Control Benefit”)
equal to the lesser of (a) twelve (12) months of Executive’s then current base
salary amount or (b) the maximum amount that Executive could receive pursuant to
such Change of Control without becoming subject to the excise tax imposed by
Section 4999 of the Code. Executive shall not be entitled to receive any
payments under this subsection (d) with respect to more than one Change of
Control or if Executive has an Involuntary Termination of Employment other than
during the Protected Period, or has a termination of employment at any time for
any other reason.



--------------------------------------------------------------------------------

(i) Solely for purposes of this subsection (d), the following terms shall have
the meanings set forth herein:

 

(A) “Affiliate” means (i) any corporation in which the shares owned or
controlled, directly or indirectly, by the Company represent eighty percent
(80%) or more of the voting power of the issued and outstanding capital stock of
such corporation, (ii) any corporation which owns or controls, directly or
indirectly, eighty percent (80%) or more of the voting power of the issued and
outstanding capital stock of the Company, and (iii) any corporation in which
eighty percent (80%) or more of the voting power of the issued and outstanding
capital stock is owned or controlled, directly or indirectly, by any corporation
which owns or controls, directly or indirectly, eighty percent (80%) or more of
the voting power of the issued and outstanding capital stock of the Company.

 

(B) A “Change of Control” shall be deemed to have occurred if any of the
following shall have taken place: (i) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), other than (A) the Company or
any of its Affiliates or subsidiaries, (B) an employee benefit plan of the
Company or trustee or other fiduciary holding securities under an employee
benefit plan of the Company or person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, (D) an entity owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of Common Stock or (E) Lehman Brothers Holdings Inc. or any of its domestic or
foreign subsidiaries or affiliates (including, without limitation, Lehman
Brothers Inc.) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities; (ii) the Company has sold substantially
all of its assets to an unrelated third party or (iii) following the election or
removal of directors, a majority of the Board of Directors consists of
individuals who were neither members of the Board of Directors one (1) year
before such election or removal nor approved in advance by directors
representing at least a majority of the directors then in office who were
directors at the beginning of the one-year period or were similarly approved.

 

(C) The “Effective Date” of a Change of Control shall mean the date of
occurrence of the specified event constituting such Change of Control.

 

(D) “Involuntary Termination of Employment” means a termination of Executive’s
employment by the Company without Cause or by the Executive for Good Reason.
Notwithstanding the foregoing, Involuntary Termination of Employment shall not
include termination of Executive’s employment by reason of death or Disability.

 

(E) “Protected Period” means the period (i) commencing on the earlier of
(A) ninety (90) days prior to the Effective Date of a Change of Control or
(B) the execution by all parties of a definitive agreement the closing pursuant
to which would constitute a Change in Control, and (ii) ending (A), if the
period



--------------------------------------------------------------------------------

commenced under paragraph (i)(A) above, eighteen (18) months after the Effective
Date of a Change of Control, or (B) if the period commenced under paragraph
(i)(B) above, the earlier of (1) eighteen (18) months after the Effective Date
of a Change of Control, or (2) the cessation of the Company’s active efforts to
consummate the transaction contemplated by such agreement.

 

(ii) In the event Executive dies subsequent to Executive’s entitlement to
benefits under this subsection (d) but prior to the payment of such benefits,
such benefits payable to Executive shall be paid to Executive’s estate.

 

(iii) Notwithstanding anything contained in this Agreement to the contrary, it
is the intention of the parties hereto that payment of the Change in Control
Benefit shall be made in a manner that does not cause the payment to become
subject to Section 409A of the Code, or any successor provision thereto.

 

(iv) Subject to Executive’s earlier termination of employment with the Company,
this subsection shall remain in effect, and shall survive any amendments to or
termination of this Agreement, until eighteen months after the effective date of
this subsection (d), and, except upon written notice of non-renewal from the
Board dated no less than fifteen days prior to its expiration, shall be renewed
and extended for successive one-year terms. Notwithstanding anything contained
in this Agreement to the contrary, if this subsection (d) is in effect as of
(A) the date that the Company or an Affiliate publicly announces its intention
to enter into a transaction that, if consummated, would result in a Change in
Control, (B) the date that the Company or an Affiliate enters into a written
understanding relating to a transaction that, if consummated, would result in a
Change in Control, whether or not such written understanding is binding, or
(C) the date the Company enters into discussions with any party pursuant to a
written confidentiality and/or standstill agreement relating to a transaction
that, if consummated, would result in a Change in Control, or if this subsection
(d) becomes effective after a date described in clauses (A), (B) or (C) above
and, as of the date this subsection (d) becomes effective, the Company has not
ceased active efforts to consummate such a transaction, this subsection shall
automatically be renewed for an additional term. Such additional term shall end
on the earlier of (i) 18 months following the Effective Date of such Change of
Control or (ii) the cessation of the Company’s active efforts to consummate the
transaction described in clauses (A), (B) or (C) above as applicable, but in no
event earlier than the date such term would have ended had there been no such
automatic renewal. This provision shall survive the termination of the
Agreement.

 

2. Section 23 of the Employment Agreement is amended by adding the following to
the end thereof:

 

“As used in this Agreement, the term “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase or otherwise, acquires all or substantially all of the assets or
business of the Company.”



--------------------------------------------------------------------------------

3. Except as otherwise set forth herein, the terms and conditions of the
Employment Agreement shall be unmodified and shall in full force and effect.

 

EXECUTIVE:   Robert A. Peiser

 

IMPERIAL SUGAR COMPANY: By         Its Chairman of the Board